[Cite as In re Estate of Weitzel, 2021-Ohio-1859.]




                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             WARREN COUNTY




 IN RE:                                              :
                                                         CASE NO. CA2021-01-001
          ESTATE OF JOSEPH WEITZEL,                  :
          DECEASED                                              OPINION
                                                     :           6/1/2021

                                                     :

                                                     :



              APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                              PROBATE DIVISION
                              Case No. 20191405



Culpepper Law, LLC, Thomas L. Culpepper, 2955 Exchange Place Boulevard, Suite 104,
Miamisburg, Ohio 45342, for appellants

Graber Law Office, LLC, Matthew J. Graber, 300 W. Main Street, Mason, Ohio 45040, for
appellee, Estate of Joseph Weitzel, Deceased

Kauffman & Florence, William Robert Kaufman, 144 E. Mulberry Street, P.O. Box 280,
Lebanon, Ohio 45036, for appellee, Martine Weitzel, Individually and as Surviving Spouse



        M. POWELL, P.J.

        {¶ 1} Appellants, Delana Weitzel and Angela Wood, appeal a decision of the

Warren County Court of Common Pleas, Probate Division, denying their motion to bar

spousal elections.

        {¶ 2} Joseph Weitzel died intestate on December 27, 2018. He was survived by
                                                                       Warren CA2021-01-001

his wife, appellee, Martine Weitzel ("Martine"), and his two adult daughters, Delana Weitzel

and Angela Wood ("the Children"). Martine is the Children's stepmother. On August 6,

2019, the probate court appointed Martine administrator of the estate of Joseph Weitzel.

Although statutorily required to do so, the probate court did not send Martine a citation

notifying her to elect whether to exercise surviving spousal rights.

       {¶ 3} In October 2020, the Children filed a motion to bar spousal elections, arguing

that Martine had failed to make spousal elections within five months of the appointment of

the estate's administrator and was now barred from doing so under R.C. 2106.25. The

motion sought an order that Martine had waived her right to (1) elect to take under or against

the will, (2) receive an allowance for support, (3) remain in the mansion house rent free for

one year, (4) select automobiles, (5) select one watercraft, one watercraft trailer, and one

outboard motor, and (6) be reimbursed from the estate for funeral and burial expenses. See

R.C. 2106.01, 2106.13, 2106.15, and 2106.18 thru 2106.20. Martine filed a memorandum

opposing the Children's motion to bar spousal elections. She further moved the probate

court for an extension of time to make the spousal elections.

       {¶ 4} By Decision and Entry filed of December 2, 2020, the probate court found that

although it was required under R.C. 2106.01(A) to issue a citation to Martine, as surviving

spouse, to elect whether to exercise her spousal rights, it had failed to do so. Based upon

its failure to issue the citation, the probate court found that the five-month limitation period

of R.C. 2106.25 was not absolute and denied the Children's motion to bar spousal elections.

The probate court granted Martine's motion to extend time to make spousal elections,

directed the clerk of court to serve the citation upon Martine's attorney, and extended the

time for Martine to make or waive spousal elections to 14 days after service of the citation.

       {¶ 5} The Children appeal, raising one assignment of error:

       {¶ 6} THE WARREN COUNT[Y] PROBATE COURT ERRED BY DENYING

                                              -2-
                                                                       Warren CA2021-01-001

APPELLANTS' MOTION TO BAR SPOUSAL ELECTIONS AS OUT OF TIME UNDER R.C.

2106.25 AND GRANTING DEFENDANT-APPELLEE'S MOTION TO EXTEND TIME TO

MAKE HER ELECTIONS.

       {¶ 7} The Children argue that the probate court erred in holding that the time within

which a surviving spouse must elect whether to exercise the R.C. Chapter 2106 spousal

rights is dependent upon service of the R.C. 2106.01(A) citation. The Children assert that

although statutorily required, the issuance or service of a citation is not necessary for a

surviving spouse to make spousal elections, and thus, a probate court's failure to issue or

serve the citation does not toll the five-month limitation period of R.C. 2106.25. Because

Martine was required but failed to make spousal elections by January 6, 2020, the Children

assert she has conclusively waived any surviving spousal rights. The Children cite Reid v.

Daniel, 2d Dist. Montgomery No. 26494, 2015-Ohio-2423, in support of their argument.

       {¶ 8} Issuance of a citation to a surviving spouse by a probate court is mandatory

in Ohio. R.C. 2106.01(A) provides that "[a]fter the initial appointment of an administrator or

executor of the estate, the probate court shall issue a citation to the surviving spouse * * *

to elect whether to exercise the surviving spouse's rights under [R.C.] Chapter 2106,

including, after the probate of a will, the right to take under the will or under [R.C.] 2105.06."

(Emphasis added.) The citation "shall be served on the surviving spouse pursuant to Civ.R.

73," and furthermore "shall be accompanied by a general description of the effect of the

election to take under the will or under [R.C.] 2105.06 and the general rights of the surviving

spouse under [R.C.] Chapter 2106." (Emphasis added.) R.C. 2106.02(A) and (B). "Notice

that the citation has been issued by the court shall be given to the administrator or executor

of the estate[.]" R.C. 2106.02(A).

       {¶ 9} In Reid, the trial court granted summary judgment against a surviving spouse

seeking to challenge the validity of an antenuptial agreement. The surviving spouse argued

                                               -3-
                                                                      Warren CA2021-01-001

she was not time barred from contesting the antenuptial agreement because she was not

properly served with, and never received, the R.C. 2106.01(A) citation. The trial court

rejected the argument, finding that the surviving spouse was properly served. The trial court

further found that following the 2001 amendment of the statute, service of a citation was no

longer the "triggering or tolling event" for the time within which to exercise surviving spousal

rights. Rather, the appointment of the fiduciary was the triggering event. Reid, 2015-Ohio-

2423 at ¶ 20. The Second District Court of Appeals upheld the trial court's grant of summary

judgment against the surviving spouse. Although the court of appeals noted the trial court's

"triggering event" holding, it did not endorse it. Rather, the court of appeals simply affirmed

on the ground that the surviving spouse had been properly served with the citation. Id. at ¶

21, 26.

       {¶ 10} Reid involved a surviving spouse's right to contest an antenuptial agreement

under R.C. 2106.22. That statute specifically provides that an action to set aside or

otherwise attack the validity of the agreement must be commenced within four months after

the appointment of the estate's administrator or executor. By contrast, the statutes creating

the spousal rights involved in this case do not specify a time within which those rights must

be exercised. See R.C. 2106.13, 2106.15, and 2106.18 thru 2106.20. Reid is therefore

distinguishable.

       {¶ 11} Furthermore, Reid does not hold that the issuance or service of a R.C.

2106.01(A) citation is irrelevant to the time within which a surviving spouse must exercise

spousal rights under R.C. Chapter 2106. If such was the case, there was no need for the

legislature to keep the mandate that a probate court issue such a citation when the

legislature amended the statute in 2001. Moreover, while a surviving spouse is conclusively

presumed to have waived spousal rights not exercised within a specific time period under

R.C. Chapter 2106, it is axiomatic that "[t]he party alleged to have waived a right must have

                                              -4-
                                                                      Warren CA2021-01-001

had both knowledge of the existing right and the intention of forgoing it." Estate of Kuzman,

11th Dist. Trumbull No. 2019-T-0003, 2019-Ohio-4135, ¶ 12 (defining waiver as "the

voluntary relinquishment or abandonment – express or implied – of a legal right or

advantage").

       {¶ 12} There are two statutory provisions in R.C. Chapter 2106 governing the time

within which a surviving spouse must make spousal elections. The first statute is R.C.

2106.01(E), which provides

               The election of a surviving spouse to take under a will or under
               [R.C.] 2105.06 may be made at any time after the death of the
               decedent, but the surviving spouse shall not make the election
               later than five months from the date of the initial appointment of
               an administrator or executor of the estate. On a motion filed
               before the expiration of the five-month period, and for good
               cause shown, the court may allow further time for the making of
               the election. If no action is taken by the surviving spouse before
               the expiration of the five-month period, it is conclusively
               presumed that the surviving spouse elects to take under the will.
               The election shall be entered on the journal of the court.

       {¶ 13} As its language makes clear, R.C. 2106.01(E) solely governs a surviving

spouse's election to take under the will or against the will, requires the election to be made

within five months of the appointment of the estate's administrator or executor, and requires

that motions to extend the time for the making of the election be based upon good cause

and filed before the expiration of the five-month period. See also In re Estate of Riley, 165

Ohio App.3d 471, 2006-Ohio-956 (4th Dist.). Because Joseph Weitzel died intestate, an

election to take under or against the will under R.C. 2106.01(E) is not at issue here.

       {¶ 14} A surviving spouse's election to exercise R.C. Chapter 2106 spousal rights

other than the right to take under or against the will is controlled by R.C. 2106.25, which

provides

               Unless otherwise specified by a provision of the Revised Code
               or this section, a surviving spouse shall exercise all rights under
               [R.C.] Chapter 2106 within five months of the initial appointment

                                               -5-
                                                                                 Warren CA2021-01-001

                of an executor or administrator of the estate. It is conclusively
                presumed that a surviving spouse has waived any right not
                exercised within that five-month period or within any longer
                period of time allowed by the court pursuant to this section.
                Upon the filing of a motion to extend the time for exercising a
                right under [R.C.] Chapter 2106 and for good cause shown, the
                court may allow further time for exercising the right that is the
                subject of the motion.1

        {¶ 15} Unlike a motion seeking an extension of time under R.C. 2106.01(E), an R.C.

2106.25 motion for additional time to exercise surviving spousal rights other than the right

to take under or against the will need only be supported by good cause and need not be

filed before the expiration of the statutory time limit.

        {¶ 16} The probate court was statutorily required to issue a R.C. 2106.01(A) citation

to Martine as surviving spouse following the appointment of the estate's administrator.

Although not defined in R.C. Chapter 2106, the "good cause" contemplated goes to the

presentation of good and sufficient reasons for seeking an extension of the time within which

to exercise surviving spousal rights. The probate court's failure to issue the mandatory R.C.

2106(A) citation was good cause for the court to extend Martine's time to exercise or waive

the spousal rights at issue.          The probate court, therefore, did not err in denying the

Children's motion to bar spousal elections and granting Martine's motion to extend time to

make spousal elections.

        {¶ 17} The Children's assignment of error is overruled.

        {¶ 18} Judgment affirmed.


        S. POWELL and HENDRICKSON, JJ., concur.



1. Each spousal right created by R.C. Chapter 2106 has a time limit. As our discussion of Reid indicates,
some statutory provisions have a self-contained time limit applicable to that provision only. See R.C. 2106.22;
see also R.C. 2106.10 (surviving spouse's election to receive the mansion house must be made at or before
the time a final account is rendered); R.C. 2106.01(E). These statutory provisions are reflected in the "Unless
otherwise specified by a provision of the Revised Code" phrase of R.C. 2106.25's first sentence. For statutory
provisions without a self-contained time limit, R.C. 2106.25 governs.
                                                     -6-